Harrington, Chancellor.
The question presented is, whether there is any equitable power to prevent a party from collecting, at law, a debt due him because he owes to the defendant a debt not due, and which the defendant may not be able to collect when it is due, if this fund is not stayed in his hands.
There is another question, growing out of the loss of the evidence of the debt, and proceedings in this Court to supply that evidence; the defendant being in contempt for not re-executing a bond, according to the decree of this Court, and also for non-payment of costs incurred in that *196proceeding. It was also argued that the costs are a debt now due to the complainant, which pro tanto should prevent or stay proceedings at law against him for the legacy.
Both points involve the question of set off; the former of a debt not due, the latter of a debt due, if the costs have been paid by complainant; but which; in that case, the defendant contends would be a set off at law; and that, therefore, it is no ground of injunction here.
In Jeffs. vs. Wood, et al, the Master of the Bolls, while owning that it was against conscience that A. should be demanding a debt against B. to whom he is indebted in a larger sum and would avoid paying it, expresses merely a doubt whether an insolvent person may, in equity, recover against his debtor, to whom he, at the same time, owes a greater sum; but there is no necessity to go the length of establishing, as a principle of equity, that chancery will arrest proceedings at law for the recovery of a debt- due and recoverable there on the ground that the plaintiff owes the defendant a sum not yet due, the payment of which he may evade, if permitted to recover in his suit at law. The law of set off as applicable to such demands is in this respect the same in both courts. Applied to such a case, it would be to anticipate the payment of a debt not due and to prevent the collection of a debt which by the contract of the parties is due and collectible. If there could be any question of this equity, where the aid of a court of equity is asked to enforce the demand, I think there is none to justify one in enjoining proceedings at law, either on the ground of equitable set off or as a means of enforcing obedience to a former decree of the Court in reference to costs. I do not doubt that these costs, if paid by this complainant, would be a set off at law to an action for the distributive share of the defendant, who by the Chancellor’s decree is made responsible for them.
*197Demurrer allowed, injunction dissolved and bill dismissed with costs.
Decree affirmed by the Court of Errors and Appeals at the June T. 1859. The case on appeal is not reported.